Citation Nr: 1146215	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a left ear hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a left knee disability.

4.	Entitlement to service connection for a right knee disability.

5.	Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disorder (COPD), as secondary to asbestos exposure.

6.	Entitlement to service connection for a circulatory disorder. 

7.	Entitlement to service connection for headaches, to include as secondary to diabetes mellitus.

8.	Entitlement to service connection for peripheral neuropathy of the bilateral extremities, to include as secondary to diabetes mellitus.
9.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board video hearing at the RO in Cleveland, Ohio in July 2011.  This transcript has been associated with the file.  Also at this hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).
The Board notes that during the July 2011 Board hearing the issues of service connection for a scar of the right knee, spina bifida, arthritis of the bilateral upper and lower extremities, and coronary artery disease were raised.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The issues of entitlement to service connection for tinnitus and a right and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The preponderance of the evidence establishes that the Veteran does not currently have a left ear hearing loss disability for VA purposes.

2.	The Veteran's respiratory condition is not shown to be due to a disease or injury in service or to any incident of his military service, to include asbestos exposure.

3.	The preponderance of the evidence establishes that the Veteran does not have a current circulatory disorder.

4.	The preponderance of the evidence establishes that the Veteran has not been currently diagnosed as having headaches.

5.	The preponderance of the evidence establishes that the Veteran has not been diagnosed as having peripheral neuropathy of the bilateral extremities.  

6.	A September 2003 rating decision denied the Veteran's claim of entitlement to service connection for diabetes as there was no evidence that the Veteran set foot in Vietnam, and there was no evidence of a direct service connection.  

7.	Evidence received since the September 2003 rating decision is cumulative of the evidence of record at the time of the September 2003 denial and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	A left ear hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).

2.	A respiratory condition was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

3.	The Veteran's circulatory disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.	Headaches were not incurred in or aggravated by active duty service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.	Peripheral neuropathy of the bilateral extremities was not incurred in or aggravated by active duty service; it may not be presumed to have been incurred in service; and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.	The September 2003 rating decision which denied the Veteran's claim of service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

7.	New and material evidence has not been submitted for the claim of entitlement to service connection for diabetes and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June and October 2007.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in a May 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2008 for his left ear hearing loss disability claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claims for a respiratory condition, a circulatory disorder, headaches, and peripheral neuropathy, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claims are related to service.  The Veteran himself has provided statements that his claims are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

A VA examination was also not provided in conjunction with the Veteran's claim for diabetes.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a current disability on the basis of presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection for organic diseases of the nervous system (e.g., sensorineural hearing loss) and diabetes mellitus may be established based on a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  

Left Ear Hearing Loss Disability

Service connection may be established for a current disability on the basis of presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  As discussed below, at no time has the Veteran suffered from a left ear hearing loss disability for VA purposes.

In reviewing the service treatment records the Veteran was afforded an audiogram at entrance to service in November 1966.  An April 1967 statement, when the Veteran actually entered service, indicated the Veteran's health had not changed since the November 1966 examination.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in November 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the November 1966 examination, the Veteran's pure tone thresholds, in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
15
15
10

The Veteran was not afforded an audiogram at separation from service in December 1970.  As such, the Board observes there is no evidence the Veteran suffered from a hearing loss disability while in-service for VA purposes under 38 C.F.R. § 3.385.  The Board will next review post-service treatment records to evaluate if service connection is warranted for a left ear hearing loss disability.

The Veteran was afforded a VA examination in January 2008.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
20
35
The Veteran's speech recognition scores on the Maryland CNC Test were 96 percent for the left ear.  
As noted above, there is no competent evidence of record to show that the Veteran's left ear hearing loss disability was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

As such, at no time during the appeal period did the Veteran have a left ear hearing loss disability for VA purposes.  Id.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board sincerely appreciates the Veteran's honorable service, there is no competent evidence of a current diagnosis of a left ear hearing loss disability for VA purposes.  Accordingly, the Veteran's claim for service connection must be denied.

Respiratory Condition and a Circulatory Disorder

The Veteran contends that he suffers from a respiratory condition due to exposure to asbestos while in-service.  

In cases involving a claim of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9 (Mar. 11, 2011).  These protocols require VA to determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.

In short, with respect to claims involving asbestos exposure where the Veteran has been diagnosed with asbestosis or an asbestos-related condition, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran contends that he was exposed to asbestos when he served aboard the USS Robison as asbestos was wrapped around many items on the ship and dust storms blew asbestos around the air.  See e.g., July 2011 Board hearing transcript.  Regardless, the issue of whether he was exposed to asbestos is moot because he has not been diagnosed with asbestosis, and his lung disorder has not been found to be related to asbestos exposure, as discussed below.  

As such, the Board will consider the Veteran's claim for a respiratory condition on a direct basis as well.  He also contends that his circulatory disorder should be granted service connection.  As to his circulatory disorder, he has described it as impacting his lower legs and arms.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a respiratory condition or a circulatory disorder.  The Veteran was provided medical evaluations both at entrance to and separation from service, in November 1966 and December 1970, respectively.  At the entrance examination the examiner reported no defects for the Veteran and he was found to be qualified for enlistment.  A note on this form also indicated the Veteran's condition did not change from November 1966 to his actual entrance in April 1967.  On his November 1966 Report of Medical History the Veteran did not indicate that he suffered from any respiratory or circulatory conditions.  At his separation examination, the examiner again did not note any defects and the Veteran was found to be qualified for separation.  

As such, the service treatment records are silent as to any complaints, treatments or diagnoses for a respiratory condition or a circulatory disorder while in-service.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran testified at the July 2011 Board hearing that he suffered a collapsed lung in 2002.  

A January 2005 VA treatment record notes the Veteran suffered from a collapsed lung which was likely emphysema secondary to his smoking history.  He was put on medication for presumed emphysema.  An April 2007 VA treatment record noted the Veteran reported to the emergency room with chest pains.  His past medical history included COPD, and a pneumothorax, collapsed lung, 5 years earlier.  

A June 2009 VA treatment record noted the Veteran's past medical history of COPD.  The Veteran's COPD was listed as asymptomatic with all physical activities in a December 2009 VA treatment record.

The Veteran testified in July 2011 that he believed his lung condition was due to exposure to asbestos which was all over the ship he worked on.  He also testified that he had a lung collapse in 2002, but that he had suffered from breathing problems since separation from service.  He testified it was almost like having asthma.

With regard to his circulatory disorder the Veteran has consistently reported that he has circulation problems in his lower extremities.  During his Board hearing, he indicated he had cramping in his hands and arm issues.

The Board has reviewed the evidence of record.  However, there is no competent evidence to establish that a circulatory condition exists, currently.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing: 1) a relationship between the Veteran's respiratory condition and service, 2) respiratory problems until decades after service and 3) a current circulatory diagnosis.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for a respiratory and circulatory condition is not warranted.

As noted above, there is no evidence of a respiratory or circulatory condition during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between any current disability and his active duty.  The Board finds that the preponderance of the evidence is against the Veteran's claims.  The lack of a positive medical opinion and the length of time between the Veteran's separation from active service and first complaints of a respiratory condition weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for a respiratory condition and a circulatory disorder on a direct and presumptive basis, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Headaches and Peripheral Neuropathy 

The Veteran maintains that he currently suffers from headaches and peripheral neuropathy as secondary to diabetes mellitus.  However, the Board observes the Veteran was denied service connection for diabetes mellitus in a February 2008 rating decision.  Furthermore, as discussed below, the Board finds new and material has not been submitted sufficient to reopen the claim of entitlement to service connection for diabetes.  Thus, as a matter of law, the Veteran's claim for service connection for headaches and peripheral neuropathy as secondary to diabetes mellitus must fail.  Insofar as the condition to which the Veteran claims the disability is secondary to has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claims will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

The Board has reviewed the Veteran's service treatment records.  While in-service, there is no indication that the Veteran complained of, was diagnosed with, or was treated for headaches or peripheral neuropathy.  As noted above, the Veteran was provided medical evaluations both at entrance to and separation from service, in November 1966 and December 1970, respectively.  At the entrance examination the examiner reported no defects for the Veteran and he was found to be qualified for enlistment.  On his November 1966 Report of Medical History the Veteran did not indicate that he suffered from headaches or peripheral neuropathy prior to entering service.  At his separation examination, the examiner again did not note any defects and the Veteran was found to be qualified for separation.  

The Veteran testified in July 2011 that he suffered from peripheral neuropathy of the bilateral lower extremities.  He testified that he had a hard time walking because it felt like pins and needles going through his heels.  The Veteran also testified that he had suffered from headaches since service, but he self treated with aspirin. 

Following separation from service, there is no competent medical opinion diagnosing the Veteran with headaches or peripheral neuropathy.  Furthermore, although the Veteran has been treated regularly at the VA Medical Center and privately, he has not complained of headaches or peripheral neuropathy.  See e.g., June 2009 VA treatment record noting health issues of COPD, GERD, obesity, depression, and bilateral knee pain.

As such, the Board finds that there is no evidence of record which shows that the Veteran is currently suffering, or previously suffered, from headaches or peripheral neuropathy of the bilateral extremities.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

There is also no evidence that the Veteran suffered from peripheral neuropathy within one year of separation from service.  As such, the presumption of service connection does not apply.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board acknowledges that the Veteran believes his headaches and peripheral neuropathy warrant service connection.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra, citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current headaches and peripheral neuropathy to service.  

While the Board sincerely appreciates the Veteran's service, there is no competent evidence of a diagnosis of headaches or peripheral neuropathy of the bilateral extremities.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e)  shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. They are: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).  The Board notes additionally that, as a result of amendments to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the list of diseases for which presumptive service connection can be established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involve duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  See VAOPGCPREC 27-97 (July 23, 1997).  The United States Court of Appeals for the Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Service on inland waterways (also called brown water service) is also considered to be sufficient to invoke the presumption.

The appellant brought a prior claim for service connection for diabetes in August 2003.  The claim was denied in a September 2003 RO decision, of which the appellant was notified in that same month.  The Veteran did not appeal this decision and the September 2003 RO decision is final.  38 U.S.C.A. §§ 7103, 7105.  The appellant filed his petition to reopen his claim in May 2007.

At the time of the September 2003 denial, the evidence of record included service treatment records and the Veteran's personal statements.  The RO determined there was no evidence to show the Veteran actually served in Vietnam and there was no direct relationship to service.  See September 2003 rating decision.  

Following his application to reopen his claim, the Veteran submitted evidence including personal statements, VA treatment records, internet articles, and hearing testimony.  As discussed below, reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the September 2003 rating decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The Veteran's personal statements repeat that he believes he may have docked in Vietnam and he went ashore to load ammunition.  See e.g., May 2009 statement.

The VA treatment records are duplicative in that they indicate the Veteran currently is diagnosed with diabetes.  See e.g., April 2007 and December 2009 VA treatment record.  Although diabetes is on the list of presumptive disease associated with herbicide exposure, the Veteran does not have confirmed service in Vietnam during the Vietnam War era.  A December 2009 response from the National Personnel Records Center (NPRC) indicated only that the Veteran served aboard the USS Robison in the official waters of Vietnam from August 1967 to January 1968.  

At the Veteran's July 2011 Board hearing he testified that he believed he stepped foot in Vietnam when his ship docked.  However, he further testified that as it was nighttime, he knew they were in several locations, but he believes one of the locations was Da Nang.  He also testified that his ship, the USS Robison, went into various inlets of Vietnam.

The Board has also reviewed the evidence the Veteran provided regarding the USS Robison.  Information submitted in July 2011 reports that the Veteran's ship went to the waters of Vietnam in July 1967 and in June 1970, when the Veteran was onboard.  The Veteran also provided a copy of a January 1971 letter from the Captain of the USS Robison.  This letter also indicated the USS Robison provided naval gunfire support for 24 hours straight off the coast of South Vietnam in late 1970.  

The Board notes that VA has recently recognized that certain Navy ships sailed into 'brown' water areas of the Republic of Vietnam, such as the Saigon River.  These ships were identified in the Compensation and Pension Service Bulletin in January and June 2010.  The USS Robison, a destroyer, was not listed.  Further, the Veteran has not identified being on any other ship, or otherwise indicated that he spent any time in the Republic of Vietnam which would require the presumption to be applied.  To the contrary, the Veteran's July 2011 hearing testimony indicated that he served only onboard the USS Robison.  However, as noted above, service alone aboard a deep water vessel, even in the official waters of Vietnam, is not enough to trigger the presumption of herbicide exposure.  

While service connection may not be granted on a presumptive basis for diabetes, the Veteran is not precluded from establishing service connection with evidence that such cancer was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that there is no new and material evidence which would warrant reopening of this claim on a direct basis either.

Unfortunately, the Board finds that reopening is not warranted based on the evidence provided since the September 2003 decision.  The VA treatment records are new, in that they show the extent of the Veteran's diabetes and were not previously considered.  The Veteran's testimony and the information submitted on the USS Robison are also new.  However, the above described evidence is not material because it still does not show the Veteran's diabetes was caused by active duty or that he set foot in Vietnam, or served in the brown waters of Vietnam.

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's diabetes.  The petition to reopen the claim of service connection for diabetes is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen claim of entitlement to service connection for diabetes.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for a circulatory disorder is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for peripheral neuropathy is denied.

The petition to reopen the claim of service connection for diabetes is denied.


REMAND

With regard to the Veteran's claim for tinnitus, the Board notes that in his August 2009 VA Form 9 the Veteran stated that he suffered from tinnitus constantly, not every 2 weeks, as was reported in his January 2008 VA examination.

Also at the January 2008 VA examination the Board notes the examiner determined that as the Veteran suffered from tinnitus approximately every 2 weeks for a few seconds at a time, his tinnitus was within the normal limits.  As such, it was less likely than not related to service.  

As noted above, the Veteran takes issue with the statement that his tinnitus occurs every 2 weeks.  His July 2011 Board testimony was that tinnitus occurred constantly and had been present since service.  As such, the Veteran should be afforded a new VA examination to determine if it is at least as likely as not that his tinnitus is related to service.

The Board notes there has been some confusion as to the issues of entitlement to service connection for both a right and left knee disability.  The Veteran originally filed a claim for a left knee disability in May 2007.  However, in his August 2009 VA Form 9 he indicated that he inadvertently claimed his left knee, when it should have been a claim for entitlement to service connection for his right knee.  A March 2010 supplemental statement of the case again denied entitlement to service connection for a left knee disability.

Regarding the right knee disability, a December 2009 rating decision denied entitlement to service connection.  The Veteran perfected this appeal and in his December 2010 VA Form 9 indicated that he wanted a hearing for his right knee disability.  At the July 2011 Board hearing the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a right knee disability.  However, he then went on to testify as to how he injured his knee in-service.  Although the Veteran stated he injured his left knee in-service, in fact a May 1969 service treatment record noted the Veteran injured his right knee when it was hit with a sander.  The July 2011 testimony pertains to this incident.  As it is unclear which knee the Veteran is claiming and there has been testimony given on this issue, the Board finds the Veteran should be sent notice to clarify which knee he is claiming should be granted entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of his current tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner state whether it is at least as likely as not that any current tinnitus is related to a disease or injury in service to include noise exposure in service. 

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	Contact the Veteran and ask him to provide clarification as to whether he is claiming entitlement to service connection for his right knee or his left knee, both, or neither.  

3.	If the Veteran responds that he is claiming entitlement to service connection for either, or both, knees, schedule him for a VA examination to determine the nature and etiology of any current knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner state whether it is at least as likely as not that any current knee disability is related to a disease or injury in service. 

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After the above development is completed and any other development that may be warranted, the AOJ should consider all evidence and readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


